DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amended claims 1, 6, 9, 14, 16, 17, and 20 and canceled claim 18. Claims 1-17 and 19-20 are currently pending.
Admitted Prior Art
In the non-final rejection dated 05/10/2022, the examiner took Official Notice that administering local anesthesia prior to a surgical procedure is well known in the art with respect to claim 12. Applicant did not traverse this assertion of Official Notice in the reply filed 08/25/2022. Accordingly, the statement that administering local anesthesia prior to a surgical procedure is taken to be admitted prior art. Please see MPEP §2144.03(C).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sponsell et al. (U.S. Patent No. 9,381,112).
Regarding claim 1, Sponsell discloses a method for treating a failed glaucoma drainage device (GDD) (Figs. 3-5; Col. 7, line 50 – Col. 9, line 25), the method comprising: placing a stent implant (Fig. 3, feat.  10; Col. 7, lines 51-62) in a wall (wall W) of a fibrous capsule (bleb B) surrounding a posteriorly placed episcleral plate of the failed GDD (Fig. 4, feat. 40; Col. 7, line 63-Col. 8, line 29), wherein the fibrous capsule caused failure of the failed glaucoma drainage device by covering a first end of a tube (Fig. 5, feat. 42; Col. 7, line 63-Col. 8, line 29 – the Ahmed® glaucoma valve fails when the bleb tissue becomes thick and impenetrable, and therefore blocks fluid exiting the tube from draining), wherein the first end of the tube is within the fibrous capsule outside of an anterior chamber of an eye (Fig. 5 – tube 42 has one end within the valve 40, which is within the bleb B, so that end of the tube is within the bleb) and receives aqueous from the anterior chamber of the eye from a second end of the tube disposed within the anterior chamber of the eye (Fig. 5; Col. 8, lines 3-21 – tube 42 has one end in the anterior capsule so that the pressure differential between the anterior chamber and the bleb drives fluid through the tube into the bleb).
Regarding claim 6, Sponsell discloses the method of claim 1, and further discloses that the stent implant (Fig. 5, feat. 10a) allows aqueous flowing through the tube (42) of the failed GDD (40) to escape a localized bleb area of the episcleral plate (B) and spread to an adjacent quadrant (Fig. 5; the stent implant is directed around the circumference of the eye perpendicularly to the orientation of the tube 42 such that aqueous would flow into the retrobulbar space of the adjacent quadrant).
Regarding claim 7, Sponsell discloses the method of claim 1, and further discloses that the failed GDD (40) is not sufficiently mediating the intraocular pressure due to the presence of the fibrous capsule formed about the episcleral plate area of the GDD (Col. 1, lines 30-32; Col. 8, lines 8-20).
Regarding claim 15, Sponsell discloses the method of claim 1. Sponsell, as evidenced by Ahmed (U.S. Patent No. 5,071,408), which Sponsell incorporates by reference, further discloses that a patient having the failed GDD is a human or a dog (Sponsell: Col. 1, lines 36-49; Ahmed: Col. 2, lines 3-5).
Regarding claim 16, Sponsell discloses an implant assembly (Figs. 3-5), comprising: a glaucoma drainage device (GDD) comprising a plate portion (40) and a tube (42), the plate portion being encapsulated by a fibrous capsule (B), wherein a first end of the tube is disposed within the fibrous capsule outside of an anterior chamber of a patient’s eye (Fig. 5 – tube 42 has one end within the valve 40, which is within the bleb B, so that end of the tube is within the bleb) and receives aqueous from the anterior chamber of the patient’s eye from a second end of the tube disposed within the anterior chamber of the eye (Fig. 5; Col. 8, lines 3-21 – tube 42 has one end in the anterior capsule so that the pressure differential between the anterior chamber and the bleb drives fluid through the tube into the bleb); and a stent implant (10) paced in a wall (W) of the fibrous capsule.
Regarding claim 17, Sponsell discloses the implant assembly of claim 16, and further discloses that the stent implant (10) allows aqueous to flow from inside the fibrous capsule to a subconjunctival space of the patient’s eye (Col. 7, lines 51-62; Col. 8, line 35 – Col. 9, line 17 – both the anterior and posterior portions of the tube are inserted through the conjunctival incision made in step 3, and therefore, fluid drains into the retrobulbar subconjunctival space).
Regarding claim 19, Sponsell discloses the implant assembly of claim 16, and further discloses that the fibrous capsule impedes the flow of aqueous away from the plate portion (Col. 1, lines 30-32; Col. 8, lines 8-20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sponsell (U.S. Patent No. 9,381,112) in view of Memmen (U.S. Patent No. 5,370,607) and in further view of Conner (Ocular Surgery News 31.13 (2013)).
Regarding claim 2, Sponsell discloses the method of claim 1, but does not disclose injecting an anti-fibrotic agent subconjunctivally into an area adjacent to the episcleral plate before placing the stent implant.
Memmen teaches methods for implanting a glaucoma implant device (Abstract). Memmen teaches that prior to introducing a device into the eye, an anti-fibroblastic agent such as mitomycin-c should be applied beneath the conjunctiva in order to discourage occlusion of the passages and openings made in surgery (Col. 10, lines 40-65). Memmen teaches that the anti-fibroblastic agents are applied using Weck cell sponges (Col. 10, lines 45-51), rather than being applied by injection.
Connor teaches a trabeculectomy method comprising an injection of 0.1 ml to 0.2 ml of mitomycin-c (“Injection application” section, ¶2). Connor teaches that injection of mitomycin-c advantageously allows for precise control of the mitomycin-c dose and limits exposure to only the intended tissue, in contrast to sponge application (“Advantages” section, ¶2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Sponsell so that it comprises injecting an anti-fibrotic agent subconjunctivally into an area adjacent to the episcleral plate before placing the stent implant in order to discourage the occlusion of the passages and opening made during surgery as taught by Memmen and in order to precisely control the dose of anti-fibrotic and limit exposure to only the intended tissue as taught by Connor.
Regarding claim 3, Sponsell in view of Memmen and in further view of Connor discloses the method of claim 2. As discussed above, Memmen teaches that the anti-fibrotic agent may be mitomycin-c. Therefore, Sponsell in view of Memmen discloses that the anti-fibrotic agent is mitomycin-c.
Regarding claim 4, Sponsell in view of Memmen and in further view of Connor discloses the method of claim 3. As discussed above, Connor teaches a mitomycin-c injection in the range of 0.1 ml to 0.2 ml. This overlaps the claimed mitomycin-c injection volume of about 0.1 ml. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Sponsell in view of Memmen and in further view of Connor so that about 0.1 ml of mitomycin-c is injected. Please see MPEP §2144.05(I).
Regarding claim 5, Sponsell in view of Memmen and in further view of Connor discloses the method of claim 2. Connor further teaches massaging the area in which the mitomycin-c was injected with a Weck-Cel sponge in order to diffusely spread the mitomycin-c along the entire desired area (“Injection application” section, ¶3). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Sponsell in view of Memmen and in further view of Connor so that after injecting the anti-fibrotic agent, spreading the anti-fibrotic agent by gently massaging the anti-fibrotic agent with an applicator as taught by Connor in order to spread the anti-fibrotic agent along the desired area.
Claims 8-11 is rejected under 35 U.S.C 103 as being unpatentable over Sponsell (U.S. Patent No. 9,381,112) in view of Stamper et al. (U.S. Patent No. 7,699,882).
Regarding claim 8, Sponsell discloses the method of claim 1. Sponsell discloses that the stent implant is introduced through the fibrotic bleb wall (Col. 8, lines 57-59), but is silent as to how the stent implant is placed in the wall.
Stamper teaches microsurgical tools for the treatment of glaucoma (Abstract). Stamper teaches an embodiment of a tool (Fig. 9; Col. 6, lines 6-22) comprising a microcannula assembly for mounting and delivering a stent implant (22). Stamper teaches that such a tool creates a tract for the stent implant while delivering the implant such that the stent implant may be delivered in a minimally invasive manner (Col. 3, lines 29-49). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Sponsell so that placing the stent implant in the wall comprises injecting the stent implant through the wall of the capsule so that the stent implant can be delivered in a minimally invasive manner.
Regarding claims 9 and 10, Sponsell in view of Stamper discloses the method of claim 8. Sponsell further teaches that placing the stent implant such that it penetrates an anterior portion of the bleb and crosses a quadrant adjacent to the failed glaucoma drainage device advantageously requires less drastic surgery (Fig. 5; Col. 9, lines 18-25). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Sponsell in view of Stamper so that the stent implant is injected via a short subconjunctival tract from an adjacent supernasal quadrant, in the case of claim 9, or that the stent implant is injected via a inferotemporal quadrant, in the case of claim 10, in order to deliver the stent implant without drastic surgery as taught by Sponsell.
Regarding claim 11, Sponsell in view of Stamper discloses the method of claim 8. Stamper further teaches that the tool comprises an inner member (10) and an outer sheath (11; Col. 4, line 53 – Col. 5, line 3). Stamper teaches that the outer diameter of the outer sheath should be matched to the size of the desired tract, and may comprise an outer diameter between 50-500 microns, with a wall thickness of 10-100 microns (Col. 5, lines 21-41). 27-gauge needles have an outer diameter of 413 microns and a wall thickness of 102 microns (please see the attached table of needle gauge number and corresponding needle dimensions from Hamilton). Therefore, the dimensions of the claimed 27-gauge needle lies within the range of dimensions of the outer sheaths taught by Stamper. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Sponsell in view of Stamper so that the stent implant is inject using a 27-gauge needle. Please see MPEP §2144.05(I).
Claims 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sponsell (U.S. Patent No. 9,381,112).
Regarding claim 12, Sponsell discloses the method of claim 1. Sponsell is silent with respect to administering local anesthesia prior to placing the stent implant. The examiner takes Official Notice that administering local anesthesia prior to a surgical procedure is well known in the art. As discussed above, this is admitted prior art. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Sponsell so that it comprises prior to placing the stent implant, administering local anesthesia. Please see MPEP §2144.03.
Regarding claim 14, Sponsell discloses the method of claim 1. Regarding claim 20, Sponsell discloses the implant assembly of claim 16. The device disclosed by Sponsell is a tube with an overall length of 5 to 60 millimeters (Fig. 1a, feat. l1; Col. 6, lines 39-50). This overlaps the claimed length range of 3 to 10 millimeters. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method and implant assembly disclosed by Sponsell so that the stent implant is a tube having a length that is in the range of 3 to 10 mm. Please see MPEP §2144.05(I).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sponsell (U.S. Patent No. 9,381,112) in view of O’Donnell, Jr. (U.S. Patent No. 5,370,641).
Regarding claim 13, Sponsell discloses the method of claim 1. Sponsell does not disclose that the placing of the stent implant is performed as an office procedure or minor-operation room procedure.
O’Donnell teaches an ocular surgery method (Col. 2, lines 26-29). O’Donnell teaches that the ocular surgery procedure should be able to be done in the surgeon’s office under local anesthesia in order to enhance patient convenience and comfort, as well as reducing the cost of the procedure (Col. 2, lines 40-45). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Sponsell so that the placing of the stent implant is performed as an office procedure or minor-operation room procedure in order to enhance patient convenience and comfort, as well as reducing the cost of the procedure, as taught by O’Donnell.
Response to Arguments
Applicant’s arguments, see page 5 of Applicant’s Remarks filed 08/25/2022, with respect to the objections to claims 14 and 20 have been fully considered and are persuasive in light of the amendments to claims 14 and 20. Accordingly, the objections have been withdrawn.
Applicant’s arguments, see pages 5-6 of Applicant’s Remarks, with respect to the rejections of claims 1, 6, 7, and 15-19 under 35 U.S.C. 102 as being anticipated by Sponsell have been fully considered and are not persuasive.
Applicant argues that “Sponsell fails to teach or suggest that the failed glaucoma drainage device failed due to a fibrous capsule covering a first end of a tube while the second end of the tube is within the anterior chamber, thereby conducting fluid from the anterior chamber only into the fibrous capsule as recited in amended Claim 1” (emphasis added by the examiner) and that Sponsell does not teach a tube extending from the anterior chamber of the eye into the fibrous capsule outside the eye. However, amended claim 1 recites that the fibrous capsule caused failure of the failed GDD by covering a first end of the tube within the fibrous capsule, with the second of the tube being within the anterior chamber of the eye. Amended claim 1 only requires that the first end of the tube be within the fibrous capsule, and does not exclude the presence of any structures interposed between the walls of the fibrous capsule and the first end of the tube, such as the Ahmed® glaucoma valve. Sponsell discloses that the failure mode of the Ahmed® glaucoma valve is that the encapsulating fibrous tissue grows thick enough so that fluid can no longer pass through it (Col. 7, line 63 – Col. 8, line 21). Because the fibrous tissue encapsulated the valve and the first end of the tube, the first end of the tube is covered by the fibrous tissue.
Applicant’s arguments, see page 7 of Applicant’s Remarks, with respect to the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Sponsell in view of Stamper have been fully considered and are not persuasive.
Applicant argues that Sponsell in view of Stamper does not teach that the stent implant is injected via a short subconjunctival tract from an adjacent supernasal quadrant and argues that Sponsell only teaches that it is easier to access the anterior portion of a bleb. However, Sponsell teaches two embodiments of the method (Col. 8, line 30 – Col. 9, line 25) – one in which the stent implant is inserted into the bleb from a posterior point (resulting in the stent implant going straight back into the retrobulbar space as depicted in Figs. 3 and 4) and one in which the stent implant is inserted into the bleb from an anterior point (resulting in the stent implant comprising a bend that transitions from being directed around the circumference of the eye perpendicularly to the orientation of the tube 42 and then being directed to the retrobulbar space as depicted in Fig. 5). In the second embodiment, as depicted in figure 5, the stent implant appears to cross from the adjacent quadrant of the eye into the bleb. If the stent implant is injected, as taught by Stamper with respect to claim 8, which claim 9 is dependent on, the implant would be injected through a subconjunctival tract that extends from the adjacent quadrant. Therefore, Sponsell in view of Stamper renders it obvious to inject the stent implant via a subconjunctival tract from an adjacent quadrant to the bleb containing the GDD. If the GDD is in the superotemporal quadrant or the inferonasal quadrant, the superonasal quadrant would be adjacent to the bleb containing the GDD. Therefore, Sponsell in view of Stamper renders it obvious for the stent implant to be injected via a subconjunctival tract from an adjacent superonasal quadrant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ahmed (U.S. Patent No. 5,681,275) discloses a glaucoma drainage device comprising a secondary passageway to a secondary drainage plate in an adjacent quadrant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781